UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------- x
UNITED STATES OF AMERICA,                                      :
                                                               :
                           -against-                           :
                                                               :      SHORT-FORM
TAMAZ PASTERNAK, also known as “Tomas                          :      MEMORANDUM & ORDER
Pasternak,”                                                    :
                                                               :      18-CR-51 (ENV) (S-3)
                                             Defendant.        :
-------------------------------------------------------------- x

VITALIANO, D.J.

        With jury selection completed on November 25, 2019, trial in this case is scheduled to

commence on December 2, 2019. Pasternak and the government have each filed motions in

limine. Having heard argument on November 20, 2019, and having considered the parties’

submissions, the motions are resolved in the manner and for the reasons set forth below.

                        Request                                                  Ruling

                                  I.       Defendant’s Motions in Limine

 (A) Pasternak moves, pursuant to Federal                    (A) At argument, the government clarified

 Rule of Evidence 403, to exclude evidence of                that it intends to introduce evidence of faulty

 faulty or missing airbags in two of the                     or missing airbags only as to one vehicle

 vehicles purchased from him. Dkt. 104                       involved in the fraudulent scheme, and for the

 (“Def.’s Mot.”) at 1. The Indictment charges                purpose of showing that the vehicle would not

 Pasternak with one count of wire fraud                      have passed a New York salvage vehicle

 conspiracy and four counts of wire fraud,                   examination because of the condition of the

 alleging his involvement in a scheme to                     airbags. See N.Y. Veh. & Traf. Law § 398-

 fraudulently obtain Indiana “rebuilt” vehicle               d(6)(b), (e). The condition of that vehicle’s

 titles, certifying the road-worthiness of                   airbags, therefore, is highly probative of



                                                         1
vehicles that had been repossessed by                motive and intent to obtain fraudulent title

insurance companies as total losses and              concealing that vehicle’s salvage history.

classified by them as “salvage.” The                           In that regard, the non-compliant

indictment further alleges that Pasternak,           airbags bear on the materiality of Pasternak’s

hiding the salvage history of these and other        misrepresentations of the vehicle’s fraudulent

vehicles, fraudulently misrepresented to New         title. The materiality of Pasternak’s alleged

York purchasers that the vehicles had a              misstatements is an essential element of the

“clean” non-salvage history.                         charges. See Dkt. 107 (“Gov’t’s Resp.”) at 1–

       Zeroing in on the nature of a “salvage        2; see also Neder v. United States, 527 U.S. 1,

examination” that is a condition precedent to        25, 119 S. Ct. 1827, 1841, 144 L. Ed. 2d 35

obtain New York title for the year and type of       (1999). To that end, a misstatement is

vehicles that are subject of the indictment,         material if it “has a natural tendency to

Pasternak contends the objective is to ensure        influence, or is capable of influencing, the

that only non-stolen parts have been used in         decision of the decisionmaker to which it was

the rebuilding process, regardless of whether        addressed.” United States v. Weaver, 860

these parts are safety-related. Def.’s Mot. at 1 F.3d 90, 94 (2d Cir. 2017) (quoting United

& n.1 (citing N.Y. Dep’t of Motor Vehicles,          States v. Corsey, 723 F.3d 366, 373 (2d Cir.

About the Salvage Vehicle Examination                2013)).

Program,                                                       At any rate, except by his own fiat,

https://dmv.ny.gov/registration/about-salvage- Pasternak makes no showing that evidence of

vehicle-examination (last visited Oct. 25,           missing or noncompliant air bags, which he

2019)). Seeking to leverage the requirements         acknowledged at argument was clearly

of the New York DMV Salvage Vehicle                  probative under Rule 401, would be any more




                                                 2
    Examination, which make no express                    inflammatory or prejudicial than evidence of

    reference to safety, he argues that evidence of       any other missing part, including parts that

    missing airbags, which bears on the safety of         DMV, unlike airbags, treats as safety-related.1

    the resold vehicles, would unduly inflame the         Any prejudicial effect caused by the proffer of

    jury’s emotions and distract them from the            the airbag evidence, therefore, hardly rises to

    true issues of the case. Id. at 2.                    the level contemplated by Rule 403, as such

                                                          evidence is not “‘any more sensational or

                                                          disturbing’ than the charged offenses.”

                                                          United States v. Barrett, 153 F. Supp. 3d 552,

                                                          570 (E.D.N.Y. 2015) (quoting United States

                                                          v. Reese, 933 F. Supp. 2d 579, 582 (S.D.N.Y.

                                                          2013)).

                                                                    Having failed to show a prejudicial

                                                          effect that would substantially outweigh the

                                                          probative value of the evidence, Pasternak’s

                                                          motion is denied.

    (B) Defendant moves to exclude any                    (B) Upon the government’s representation

    testimony from government witness Michael             that it intends to elicit only general “rule-of-



1
   Pasternak’s argument, viewed holistically, is somewhat mystifying. He points out that, in New
York, a vehicle without air bags will pass a safety inspection. Dkt. 109 (“Def.’s Reply”) at 1
(citing N.Y. Comp. Codes R. & Regs. tit. 15, § 79.21). He offers the observation to establish
that, because an absent or noncompliant air bag will cause a vehicle to flunk the salvage
examination, its natural association with safety may carry a prejudicial effect that substantially
outweighs its probative value. But, the observation establishes, at the same time, that the airbag
is not regulated as a “safety” feature, much less one the absence of which would undermine a
vehicle’s road-worthiness.



                                                      3
Mulcahy, New York DMV Director of                   thumb” testimony regarding salvage vehicles,

Compliance, Vehicle Safety and Clean Air,           Gov’t’s Resp. at 3, Pasternak has withdrawn

relating to (1) the discussion of the “market       his first objection.

value” of the resold salvage vehicles, Def.’s               The second objection, as did the

Mot. at 2, and (2) illegal vehicle sales            withdrawn objection, implicates Federal Rule

schemes in general, including that low prices       of Evidence 702, which permits an expert

often incentivize quick purchase “without           witness to opine on matters within his

asking too many questions.” Def.’s Reply at         specialized knowledge, training or

2.                                                  experience, and, as often expressed, on

                                                    matters beyond the ken of the average juror.

                                                    United States v. Castillo, 924 F.2d 1227, 1232

                                                    (2d Cir. 1991). Expert testimony can,

                                                    consequently, provide context to assist the

                                                    fact-finder with understanding the total import

                                                    of the circumstances that might otherwise be

                                                    missed. United States v. Miller, No. 18-cr-

                                                    202, 2018 WL 5729738 (E.D.N.Y. Nov. 2,

                                                    2018). An expert may not, however, under

                                                    the guise of his expertise, bolster a fact

                                                    witness’s version of events as to matters not

                                                    in dispute and commonly known or

                                                    understood. United States v. Cruz, 981 F.2d

                                                    659, 662–63 (2d Cir. 1992).




                                                4
                                                             Concerns about fact bolstering are at

                                                    the heart of Pasternak’s second objection. He

                                                    does not object, though, to Director

                                                    Mulcahy’s proffered testimony, on the basis

                                                    of his professional experience, as to the

                                                    relevant terms of art and the operation of the

                                                    salvage vehicle market in New York. In this

                                                    light, essentially, Pasternak’s motion has been

                                                    mooted and is denied on that basis, but with

                                                    leave to renew at trial should specific

                                                    questions put to Director Mulcahy stray

                                                    beyond his expertise or into the arena of fact

                                                    bolstering. See Andrews v. Metro N.

                                                    Commuter R.R., 882 F.2d 705, 708 (2d Cir.

                                                    1989).

(C) Defendant seeks to admit evidence from          (C) The parties agree that Kelley Blue Book

the Kelley Blue Book as to the values of the        information, which lists the typical purchase

vehicles he sold as a hearsay exception under       price of vehicles by type and condition,

Federal Rule of Evidence 803(17). Def.’s            satisfies an exception to the hearsay rule. See

Mot. at 3.                                          Def.’s Mot. at 3; Gov’t’s Resp. at 3. The

                                                    government, however, seeks to preclude such

                                                    evidence under a Rule 401 and 403 analysis,

                                                    arguing that specific discussion of the




                                                5
                                                          vehicles’ values invites juror confusion that

                                                          fair purchase price was a defense to federal

                                                          fraud.

                                                                   While acknowledging that such a

                                                          defense would be impermissible, Pasternak

                                                          argues that evidence of the vehicles’ market

                                                          values could be probative of materiality or

                                                          somehow could be used to impeach a

                                                          purchaser-witness.2 At any rate, in the

                                                          absence of any clear direction as to

                                                          defendant’s actual proffer, the motion is

                                                          denied as moot, with leave to either side to

                                                          renew at trial.

    (D) Pasternak moves to preclude in-court              (D) The government does not contest

    identifications of him by buyers, if called as        Pasternak’s motion, which is granted on that

    witnesses, who were previously unable to              basis.

    identify him in photo arrays. Def.’s Mot. at 3.

                                II.     Government’s Motions in Limine

    (A) The government moves, pursuant to                 (A) Pasternak does not object to the

    Federal Rule of Evidence 404(b), for a ruling         introduction of such Rule 404(b) evidence,




2
 But, defendant did concede at oral argument that, pursuant to Federal Rule of Evidence 608(b),
he may not introduce the Kelley Blue Book as extrinsic evidence to impeach a witness about
specific instances of his or her conduct in conjunction with the purchase.


                                                      6
as to the admissibility of defendant’s prior use provided he reserve the right to object to its

of stickers to alter salvage titles. See Dkt. 103 form and scope. The government’s motion,

(“Gov’t’s Mot.”) at 3–5. It describes a                therefore, is granted to that extent, and subject

previous incident in 2009 in which defendant           to Pasternak’s right to object to such

registered a vehicle with the New York DMV             testimony on any other appropriate ground.

after concealing four “salvage” brands with

bar code stickers. As a result, the Connecticut

salvage title he submitted appeared “clean.”

Id. at 3–4. After the DMV discovered the

vehicle was a salvage, defendant purportedly

denied knowledge and claimed he had

purchased the vehicle from a dealer in New

Jersey, despite the sale history reflecting he

purchased it from a dealership he owned. Id.

at 4. The government characterizes this past

act as “nearly identical” to the majority of the

alterations charged in the Superseding

Indictment, which also involved his covering

salvage history brands on vehicle titles with

“official-looking bar code stickers.” Id. The

government argues evidence of this prior

incident is highly relevant to defendant’s

identity, knowledge and intent. Id.




                                                   7
    (B) The government moves, pursuant to                    (B) Pasternak objects only to the DMV

    Federal Rules of Evidence 901(b)(2)3 and 701             investigator testifying that he became familiar

    for a ruling on the admissibility of a DMV               with Pasternak’s handwriting over the course

    senior investigator’s identification of                  of a “years-long” investigation, arguing the

    Pasternak’s handwriting. Not seeking to                  time frame of the investigation risks unfair

    qualify him as an expert witness, the                    prejudice. Dkt. 108 (“Def.’s Resp.”) at 1.

    government proffers that the investigator                The government has agreed it will not

    became familiar with Pasternak’s handwriting             introduce evidence as to the time frame of the

    over the course of his years-long                        investigation. Dkt. 110 (“Gov’t’s Reply”) at

    investigation, and not, as Rule 901(b)(2)                1. Accordingly, the government’s motion is

    prohibits, for purposes of the current                   granted on the basis of that understanding.

    litigation. See Gov’t’s Mot. at 5–6.

    (C) Contending that neither victim reliance              (C) The government is correct that the federal

    nor victim negligence is an element of or an             criminal fraud statutes do not require reliance

    affirmative defense to fraud under federal               as an element. Weaver, 860 F.3d at 95.

    law, the government moves, as confusing and              Testimony as to Pasternak’s statements,

    nonprobative, to preclude argument that “any             misstatements, or omissions is clearly

    of [defendant’s] victims should have known               relevant and highly material, since they are

    of the vehicles’ salvage history . . . or that any       foundational to their “natural tendency to

    victims did not in fact rely on his fraudulent           influence” the buyer. Id. at 94 (quoting

    misstatements.” Gov’t’s Mot. at 7.                       United States v. Corsey, 723 F.3d 366, 373



3
  The government’s motion references Rule 902, but it is clear from context it grounds its motion
in Rule 901.



                                                         8
                                                     (2d Cir. 2013)). But, that is a far cry from

                                                     evidence or argument as to the specific impact

                                                     such representations had on a specific victim

                                                     of a fraudulent sale.

                                                              Pared to the core the question is

                                                     whether, objectively, a reasonable buyer

                                                     would have considered misrepresentations of

                                                     a vehicle’s salvage history an important

                                                     purchase factor. See id. at 94, 96; United

                                                     States v. Isola, 548 F. App’x 723, 725 (2d Cir.

                                                     2013).

                                                              Because testimony or argument about

                                                     the reliance (or lack thereof) of a specific

                                                     buyer of a specific Pasternak vehicle is

                                                     irrelevant, highly prejudicial and likely

                                                     confusing to the jury, the government’s

                                                     motion is granted. Testimony, either on direct

                                                     or cross, as to the specific impact of

                                                     Pasternak’s conduct on a specific purchaser,

                                                     is precluded.

(D) The government moves to exclude any              (D) In his response, Pasternak argues that it

evidence that defendant was sometimes                was his “business practice to discuss his cars’

truthful with his customers on the ground that       salvage histories with buyers,” such that




                                                 9
such evidence is not relevant to whether he    testimony to that effect is admissible under

otherwise engaged in fraud in the charged      Federal Rule of Evidence 406. Dressed in

offenses. Id. at 9.                            business attire, this is simply a repackaged

                                               “Willie Sutton regularly walked past banks

                                               without robbing them” argument. Not even

                                               the most generous reading of Rule 406 or

                                               courts’ interpretation of that Rule can come

                                               close to supporting Pasternak’s position.

                                                      However, Pasternak represented at

                                               oral argument that he may call certain

                                               purchasers of vehicles whose titles the

                                               government will proffer were fraudulent, and

                                               also, as to almost all, fraudulently obtained, to

                                               testify that, notwithstanding the fraudulent or

                                               fraudulently obtained title, Pasternak

                                               disclosed their salvage history prior to sale.

                                               Such testimony is admissible to rebut the

                                               charge of fraud as to those vehicles. Cf.

                                               Neder, 527 U.S. at 24 (holding that a

                                               deception is an element of federal mail fraud).

                                               In short, such testimony would be offered to

                                               show that, as to that sale, there was no

                                               deception.




                                              10
                                                            Testimony by such purchasers of

                                                    specific vehicles, the title of which the

                                                    government intends to introduce at trial,

                                                    would be permissible. With respect to such

                                                    testimony, the government’s motion is denied

                                                    but is otherwise granted.

(E) The government moves to preclude the            (E) In essence, Pasternak seeks to call an

testimony of defense witness Erica L.               expert witness, as his counsel further

Eversman proffered as to the marketing of           explained at oral argument, to put the national

salvage and rebuilt vehicles, arguing that,         vehicle “title washing” industry on trial. The

even if she is qualified to testify as an expert    expert would do some sort of comparative

in that field, her intended testimony is either     analysis of vehicle title practices among the

irrelevant or is likely to confuse the jury and     states and demonstrate how used vehicle

should be excluded under a Rule 401-403             marketers could legally leverage differences

analysis. Gov’t’s Mot. at 9–10.                     among the states to maximize the purchase

                                                    price paid by the retail buyer. In the spotlight

                                                    of her testimony would be title practices

                                                    regarding salvage or rebuilt vehicles.

                                                    Although some of such testimony would

                                                    likely be relevant in this case, the vast

                                                    majority of the testimony as scoped out by

                                                    Pasternak would not.

                                                            The title washing industry is not on




                                                   11
 trial in this case. Nor is Eversman’s opinion

 as to the various ways a used car marketer

 could leverage the title practice differences

 among the states legally relevant to the case

 on trial here. All that is on trial is whether

 Pasternak engaged in a scheme to

 misrepresent the title history of vehicles and

 thereby defraud retail purchasers.

         As previewed, the government intends

 to offer proof that Pasternak joined a

 conspiracy which obtained fraudulent

 “rebuilt” vehicle titles in Indiana. It also

 intends to prove that Pasternak then marketed

 the vehicles with fraudulent Indiana title and,

 further, fraudulently obscured indicia on the

 fraudulent title indicating that the vehicle was

 rebuilt, a term that would encompass vehicles

 defined as “salvage” in New York.

 Additionally, the government claims it will

 show that, in at least one instance, Pasternak

 marketed a vehicle with legitimately obtained

 New Jersey title with rebuilt indicia and

 altered that indicia to obscure the fact that the




12
 vehicle was a salvage vehicle. With that

 understanding, the government is correct that

 the broad testimony of Eversman as to the

 conduct of the national title washing industry

 would, to the extent relevant at all, be

 thoroughly confusing of the issues properly

 before the jury.

        The fraud the government charges is

 limited to the marketing of vehicles

 repossessed by insurance companies

 following an insurance loss, such as collision

 or flood. Expert testimony as to how honest

 title could be obtained to market such vehicles

 as road-ready would be helpful and

 admissible under Rule 702. But, within the

 confines of the counts charged in the

 indictment and the proof the government

 intends to offer, such expert testimony, to be

 relevant and non-confusing to the jury, would

 be limited to the requirements of the states of

 Indiana, New Jersey and New York. Just as

 the government will be permitted to offer

 witnesses with special expertise in this field




13
 to testify in that regard, so too would

 Pasternak be permitted to call Eversman as

 his expert in the field to offer testimony

 limited to this same subject area.

        Accordingly, to that extent, the

 government’s motion in limine restricting the

 testimony of Eversman is granted. Of course,

 should the testimony stray into other areas

 opening the door to more expansive testimony

 by Eversman, Pasternak may renew his

 request at that time. But, at this time, expert

 testimony will be limited to the titling of

 “salvage” vehicles, that is, vehicles

 repossessed by insurance companies as total

 losses, in the states of Indiana, New Jersey

 and New York, and the manner in which such

 vehicles could then be titled as road-ready in

 New York.




14
So Ordered.

Dated: Brooklyn, New York
       November 26, 2019

                                 /s/ USDJ Eric N. Vitaliano
                                     ERIC N. VITALIANO
                                     United States District Judge




                            15
